OFFiCE   OF THE ATTORNEY      GENERAL    OF TEXAS
                           AUSTIN




Eon. D. Riohard Vo&ee
county Attorney
viilsoncounty




Apl-1111, 1940, whemin the

                                           1492 emend8
                                           lpi0dM&3T.8
     M emargsncg                          all or the Bea-
     tlcns of the
                                         ion, th5.cdeportmat ruled
that It was                               ture, in a8mndl.u~BeatloP
1 of Article                             0, that 811 or the motion8
                                  Y said elnntldment,
                                                    thw making
                                   applicable to Igil8onCounty.
                                 ewink: saidopinion and the ORBB
                                  y%.sdaIndependent Sohool ISstrlat,
                                   agree with you that we tread in

                     Of Article 952, Vr!rAoA’BPenal Code, 18 BB8-
                    ke se&Ion of thle 8tntute, rn% upoa which
                    em wholly dependent. Pihenthe amended Seo-
                  ts rightful place esnignedto it by ths I.&&e-
                  nothing in tns hod of the eirendatoryHouse
Bill 432, 46th Legirleturq, to 8how thet other 8eCtiOIl8Of the
Act dependent on this section would not.rrfmS.ndlepandentupon
the emendeta,ry ssation. Drawincffrom the lnngmga ueed in the
Shipley ~~32, super
          When   a mh   section has been intmduoed    into
     (Plaw, it n.Us'i b;:aonr-truedin vlsr! 0:' tSc origi~~al
     statute as it stands attw the amen%uent 16 intro-
     ducsd,and  it an% hi1 trie&ectlone ol th6 old law
     must be regt;r%edaa a h8nIIOniGU8 whole, all eectlons
     mutually ectlng upon each other."
          Fe have aonoluded that the Leglslcture $6 intention
sea, ae strjtedin the emergency cleuee of Howe Dill 432, 56th
Legislcturs, "to pleC0 i'iilSO2COWIt; in the 681688tetu8 86 the
adjoining countlre." Elavihgreached that cons:usion, th?re is
little signlfioenoe to be attached to the leug~age or the title
tc t;e bill, *To Amen% Section 1" of Article QEFz of the Penal
cods 0r Tsxee, when th.3other ?,ectioneare 80 expresel- relate%
to Section 1 an% being gtrmiarieto the eubjedt of'drtiofe 952,
supra, SDLQScm necefiearyin the maintaining of Wilson County
lo equul atetue wita the a%jOiAiA& oountles.

          h reference tc'en ertiole IA 8 oode, 8ucki a8 the Re-
vim% civil statutes,  iii sufrioient iA the title 0r an eofi
amendatory thereof to ellow any aman%ment germane to the subject
treeted in the article referred to
that the n88klngor the erticle or i,~';o=~~"~~~t;~~~~~e~~~~h=
attention ol the bgi8latOr8 to all of the proviaiona therein,
a8 ths subject of the amending act, an% theftsueh provisions can
be ascertained by rreding the srtiolss to be emended. CernOUh
et ux. vs. Colorado County, 48 S. P. (2d) 47l$ Fx perte Erak,
128 9.   1.   (2d)    776.

              &aviq         your reque8t ror a reoenaideration
                        acted   upon
of Opinion No. O-2142, we respeotfuliy advlre that in our opin-
iOA ?t iS Correct.


                                            Yours very truly



                                       BY   (:.I
                                                   vulri.J.   It. KiAg
                                                          bdsistant